Citation Nr: 0602897	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by which the RO 
denied the benefit sought on appeal.  A notice of 
disagreement (NOD) was received in November 2002.  A 
statement of the case (SOC) was issued in December 2002, and 
a substantive appeal was received from the veteran that same 
month.

In March 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a November 
2005 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Clinical evidence of tinnitus is first documented some 50 
years after service and there is no competent medical 
evidence of a nexus between that disability and service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for tinnitus has been accomplished.  

Through a February 2002 and an April 2004 notice letter and 
an December 2002 SOC along with a November 2005 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims in the 
April 2004 notice letter.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the Pelegrini notice requirements clearly 
have been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this case, documents meeting the VCAA's notice 
requirements were furnished to the veteran both before and 
after the rating action on appeal.  However, the lack of any 
pre-adjudication notice in this case has not, in any way, 
prejudiced the appellant The Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the December 2002 SOC and November 2005 
SSOC notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim.  Furthermore, in the 
February 2002 and April 2004 notice letters, the RO advised 
the veteran of VA's responsibilities to notify and assist him 
in his claims.  After the notice letters and SOC , the 
veteran was afforded an opportunity to respond.  The RO has 
obtained records from identified medical treatment providers.  
Efforts to obtain his service personnel records were 
unsuccessful and the National Personnel Records Center (NPRC) 
has indicated that the requested records either do not exist 
, that the NPRC does not have them or that further efforts to 
locate such records would be futile.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection.  Further search for 
his personnel records would be futile.  The veteran's service 
medical records are associated with the claims file, along 
with private treatment records from Dr. D.B. and Dr. N.P. as 
well as treatment records from the VA Medical Center (VAMC) 
in Coatesville, Pennsylvania.  In connection with his claim, 
the appellant was afforded two opportunities for a VA 
examination.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for service connection for tinnitus 
that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.  

II. Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran alleges that his current tinnitus began during a 
training cruise on the U.S.S. Columbia in the spring of 1946, 
shortly before his discharge from service, at which time he 
was exposed to shipboard gunfire without any ear protection.

The veteran's service medical records are silent as to 
complaints, findings, treatment or diagnoses relating to 
tinnitus.  Post-service VA outpatient treatment (VAOPT) 
records and treatment records from his current private 
physicians reflect complaints of tinnitus, and that the 
veteran gave a history of the condition relating to service.  
The first records reflecting complaints for tinnitus date 
from July 1999.  On August 11, 1999, the veteran was seen for 
prostate cancer and chronic incontinence but he also claimed 
at that time that he was experiencing tinnitus and hearing 
loss secondary to exposure to naval gunfire some 50 years 
earlier; although an audiology consult seems to have been 
ordered at that time, there was no follow-up noted.   A March 
2002 treatment record noted that the veteran reported 
increased tinnitus "over the past years but specially in the 
past few weeks."  The physician noted that the veteran was 
recently started on Vioxx and questioned a relationship 
between that drug and tinnitus.  

As indicated above, the first documented clinical evidence of 
tinnitus was some 50 years after service.  The absence of any 
clinical evidence of the claimed disability for decades after 
service is a factor weighing against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, moreover, there is no competent medical 
evidence of a nexus between that disability and service, and 
neither the veteran nor his representative has presented or 
alluded to the existence of any such evidence.  As noted 
above, a May 2002 treatment provider questioned the 
relationship between the veteran's tinnitus and medication; 
this notation, which clearly does not support the claim for 
service connection, is the only comment as to etiology of 
current tinnitus of record.  

The veteran's report of in-service noise exposure is not 
supported by available service records.  Nevertheless, even 
if it allegations of such noise exposure were accepted as 
credible, there is no competent evidence of a nexus between 
such exposure and any current tinnitus.  Two VA examinations 
were scheduled to obtain evidence in furtherance of the 
veteran's claim but the veteran was unable to attend.  The 
Board also points out that the veteran's own reported history 
of the onset of his tinnitus, as reflected in records of his 
medical treatment, does not constitute competent evidence of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).

The Board emphasizes that, in this case, the only evidence in 
favor of the veteran's claim consists f his relatively recent 
reports that he had experienced ringing in the ears beginning 
in service.  However, as layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Under these circumstances, the claim for service connection 
must be denied.  .  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, in 
the absence of any competent evidence to support the claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


